--------------------------------------------------------------------------------

Exhibit 10.20
 
[datasales.jpg]
3450 west burnsville parkway • burnsville, mn 55337
952-890-8838 • fax 952-890-8917
www.datasales.com


Master Equipment Lease


NTN Buzztime, Inc.
 
3-10125
Name of Lessee
 
Master Equipment Lease No.
     
5966 La Place Court
 
9/29/09
Street Address
 
Date
     
Carlsbad, CA 92008
   
City, State and Zip Code
   

 
Form of Organization:   o sole proprietor   x Corporation   o limited liability
company   o partnership   o other _____________


Delaware
 
2033004
Lessee State of Organization
 
State of Organization No.



1. LEASE:
Data Sales Co., Inc. ("Lessor"), by its acceptance hereof at its home office,
agrees to lease to Lessee and Lessee agrees to lease from Lessor, in accordance
with the terms and conditions hereinafter set forth, the items of equipment and
other property (the "Equipment") described in each equipment schedule
("Equipment Schedule) in the form of Exhibit "A" attached hereto, executed from
time to time pursuant to this Master Equipment Lease ("Master Equipment Lease").
Each Equipment Schedule shall incorporate the terms of this Master Equipment
Lease and shall constitute a separate and enforceable lease of the Equipment
described in such Equipment Schedule. Any reference to the "Lease"shall mean
each such Equipment Schedule (including all amendments, addenda or riders
thereto) to the extent it incorporates this Master Equipment Lease. In the event
of any conflict between the terms of an Equipment Schedule and the terms of this
Master Equipment Lease, the terms of the Equipment Schedule shall prevail.


2. DEFINITIONS:
A. The "Installation Date" means the date determined in accordance with the
Equipment Schedule.


B. The "Commencement Date" means the first day of the month following the
Installation Date, unless the Installation Date occurs on the first day of a
month, in which case the Commencement Date shall be the Installation Date.


3. TERM OF LEASE:
The term of the Lease as to Equipment designated on the Equipment Schedule shall
begin on the Installation Date in accordance with the Equipment Schedule, and
shall continue for an initial period ending that number of months from the
Commencement Date as is specified on the Equipment Schedule (the "Initial
Term"). THE LEASE IS NON-CANCELABLE FOR THE INITIAL TERM and Lessee has no right
of prepayment unless such right is specifically granted to Lessee in the
Equipment Schedule. Lessee shall execute and deliver to Lessor a Certificate of
Delivery and Acceptance.


("Acceptance") on the date the Equipment has been installed and accepted by
Lessee, and Lessor shall have no obligation to advance funds for the Equipment's
purchase unless and until Lessor receives such Acceptance.


Except as otherwise provided in the Equipment Schedule or any amendment thereto,
Lessee or Lessor may terminate the Lease at the expiration of the Initial Term
by giving the other at least two (2) months prior written notice of termination.
If neither party gives such notice, then the term shall automatically be
extended on the same rental terms for successive periods of one (1) month until
terminated by either Lessee or Lessor giving the other at least two (2) months
written notice of termination.


4. RENTAL PAYMENTS:
The monthly rental payments for each item of Equipment (the "Monthly Rental
Payments") shall be set forth In the applicable Equipment Schedule, shall begin
to accrue on the Installation Date of the Equipment and shall be due and payable
by Lessee in advance on the first day of each month. If the Installation Date
does not fall on the first day of the month, the rental for that period of time
from the Installation Date until the first day of the succeeding month shall be
a pro rata portion of the Monthly Rental Payment, calculated on a 30-day basis,
due and payable on the Installation Date. Lessee shall pay a late charge on all
Monthly Rental Payments unpaid after the due date thereof equal to one and
one-half percent (1-1/2%), or the highest rate permissible by law, whichever is
less.


5. NET AND NON-CANCELABLE LEASE:
This is a net Lease and Lessee's obligation to pay the rent and other amounts
due hereunder Is unconditional and not subject to abatement, reduction or set
off, defense, counterclaim or interruption of any kind. The Lease is a
non-cancelable lease and will not terminate in the event of any damage to or
destruction of the equipment. The lease may be terminated only as expressly
provided herein. To the extent permitted by law, Lessee waives the right to (i)
cancel the Lease; (ii) repudiate the Lease; (iii) revoke acceptance of the
equipment (iv) recover damages from Lessor for any breaches of warranty or for
any other reasons; (v) grant a security interest in the equipment to a third
party; (vi) deduct from rents all or any part of claimed damages resulting from
Lessor's default, if any.
 
 
1

--------------------------------------------------------------------------------

 

6. PAYMENT OF TAXES:
Lessee shall also pay all taxes, however designated, which are levied or based
on the Lease, the Equipment or its purchase, use, lease, operation, control or
value, including, without limitation, personal property taxes, state and local
privilege or excise taxes based on gross revenue, and any penalties or interest
in connection therewith, or taxes or amounts in lieu thereof paid or payable by
Lessor or Lessee in respect of the foregoing, but excluding taxes based on
Lessor's net income. Charges for taxes, penalties and interest, if any, shall be
promptly paid by Lessee. In the event Lessee defaults in the payment of any such
tax, Lessor may pay such tax and shall be promptly reimbursed by Lessee, with
interest (plus attorneys' fees and costs if any) as additional rent.


7. ARTICLE 2A LEASE; DISCLAIMER OF WARRANTIES:
This Lease is a true lease, which is a "finance lease", as that term is defined
under Uniform Commercial Code ("UCC") Article 2A-103. Lessor has not selected,
manufactured or supplied the Equipment. Lessee has selected the Equipment from
the manufacturer, supplier or distributor of the Equipment (the "Vendor").
Lessor acquired the Equipment or the right to possession and use of the
Equipment only in connection with this Lease. Either Lessee has assigned to
Lessor its acquisition agreement for the Equipment on or before signing this
Lease or Lessee's approval of the contract evidencing Lessor's purchase of the
Equipment is a condition to the effectiveness of this Lease (and Lessee's
execution of this Lease evidences its approval of said contract). Lessor hereby
informs Lessee that Lessee may have rights under the contract evidencing
Lessor's purchase of the Equipment and advises Lessee to contact the Vendor for
a description of any such rights. If Lessee has entered into any acquisition
agreement with Vendor, Lessee shall perform all of the obligations set forth
therein as if this Lease did not exist. LESSOR HAS NOT MADE AND MAKES NO, AND
HEREBY EXPRESSLY DISCLAIMS ANY REPRESENTATION OR EXPRESS OR IMPLIED WARRANTY
WHATSOEVER HEREUNDER, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY
PURPOSE, OR OTHERWISE, REGARDING THE EQUIPMENT OR ANY PART OR THE DESIGN,
QUALITY, OPERATION OR CONDITION THEREOF OR WITH RESPECT TO PATENT INFRINGEMENT
OR THE LIKE. Lessor hereby grants, transfers and assigns to Lessee during the
term of this Lease all of its right, title and interest in any express or
implied warranties, indemnities or service agreements of the Vendor which are
assignable by Lessor. Lessor shall permit Lessee, as Lessee's sole remedy, to
enforce any such representation, warranty, indemnity or service agreement
against the Vendor in the name of Lessor, and not against Lessor or Assignee (as
hereinafter defined).


Lessee acknowledges that it is not relying on Lessor's skill or judgment to
select or furnish goods suitable for any particular purpose and that there are
no warranties which are not contained in this Lease. LESSOR SHALL NOT BE LIABLE
FOR DAMAGES, INCLUDING SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES,
arising out of or in connection with the performance of the Equipment or the use
thereof by Lessee and shall not be liable for any special, incidental or
consequential damages, arising out of or in connection with Lessor's failure to
perform its obligations hereunder. Upon written request from the Lessee, Lessor
shall take all reasonable action requested by Lessee to enforce any
manufacturer's warranty express or implied, relating to the condition or
performance of the Equipment which is enforceable by Lessor in its own name,
provided, however, that Lessor shall not be obligated to resort to litigation to
enforce any such warranty unless Lessee shall pay all expenses incurred in
connection therewith.  Similarly, if any such warranty shall be enforceable by
Lessee in its own name, Lessee shall take reasonable action requested by lessor
to enforce any such warranty. Lessee shall indemnify and hold Lessor and its
assigns harmless from any liability, claim, loss, damage or expense (including
reasonable attorneys' fees) of any kind or nature caused, directly or indirectly
by (1) inadequacy of any Equipment for any purpose, (2) any deficiency or defect
in any Equipment, (3) the use or performance of any Equipment, (4) any
interruption or loss of service, use or performance of any Equipment, (5) any
patent, copyright, or other infringement, or (6) any loss of business or other
consequential damage whether or not resulting directly from any or all of the
above. Lessee acknowledges that it has made the selection of the Equipment based
on its own judgment, and expressly disclaims any reliance upon statements made
by Lessor. Lessee acknowledges that Lessor has made no statements or
representations upon which Lessee is relying in leasing the Equipment, and that
this Lease contains all agreements and understandings between the parties.


8. RISK OF LOSS:
A. Lessor shall not be responsible for, nor shall the Monthly Rental Payments or
other sums due hereunder above for any reason, including, but not limited to,
any interruption in or loss of the service or use of the Equipment or any part
thereof, or any loss or damage caused thereby, or by error in programming or
instruction to the Equipment, latent defect, wear and tear, or gradual
deterioration of the Equipment or any part thereof.


B. Lessee assumes and shall bear the entire risk of partial or complete loss,
theft, damage, destruction or other interruption or termination of use of the
Equipment from any cause whatsoever, from the date of delivery of the Equipment
to Lessee until the Equipment is returned to and received by Lessor.


During the term of the Lease, and until the Equipment is redelivered to Lessor,
Lessee shall be liable for the prompt repair of the Equipment at its sole
expense. If the Equipment or any portion thereof is lost, stolen, destroyed or
damaged beyond repair, Lessee, at its option, will (i) continue to make the
Monthly Rental Payments, and, at Lessee's sole expense, replace the Equipment
with equipment of identical value to that of the Equipment replaced (in which
case Lessee will transfer title to the replacement Equipment to the Lessor free
of all liens, claims and encumbrances), or (ii) pay Lessor on the next Monthly
Rental Payment date following the loss, theft, damage or destruction of the
Equipment an amount equal to the replacement value or the minimum casualty
value, whichever is greater, attached to the applicable Equipment Schedule for
such Equipment in effect on the date of the loss, theft, damage or destruction
thereof and all rent accrued on such Equipment up to the date of payment and all
other amounts then due in connection with such Equipment. Upon such payment, the
Equipment Schedule, or portion thereof, as applicable, will terminate with
respect to the Equipment so paid for, and Lessor will transfer full ownership
and title to such Equipment to Lessee, free of liens, claims and encumbrances
created by Lessor.
 
 
2

--------------------------------------------------------------------------------

 

9. INSURANCE AND INDEMNITY:
Lessee shall at all times during the term of this Lease, at its own expense,
maintain: (A) all-risk property damage insurance covering the Equipment in an
amount not less than the greater of (i) the replacement value of the Equipment,
or (ii) the minimum casualty value of such Equipment as set forth in the
Equipment Schedule, and (B) public liability coverage in such amounts, and with
such companies as are in general usage by companies owning or operating similar
property and engaged in a business similar to Lessee's. The insurance required
by this Section 9 may be obtained by Lessee by endorsement on any blanket
insurance policies maintained by Lessee or its parent. All insurance so
maintained shall provide for a thirty-day (30) prior written notice to Lessor
and Assignee of any cancellation or reduction of coverages and an option in
favor of Lessor or Assignee to prevent cancellation by payment of premiums,
which shall promptly be repaid by Lessee, and further shall provide that all
insurance proceeds shall be payable to the Lessee, Lessor and any Assignee as
their respective interests may appear. Lessor and any such Assignee shall be
named as loss payee and additional insured on all public liability insurance
policies so maintained. Lessee shall furnish to Lessor copies of such insurance
policies and satisfactory insurance certificates on or before the Installation
Date. Lessee's above obligation shall commence on the date of delivery of the
Equipment and shall continue until the Initial Term (or any extension or renewal
thereof) of each Equipment Schedule expires and the Equipment is returned to
Lessor. By this Section 9, Lessor does not modify or limit any provision of this
Lease relating to disclaimer of warranties and liability, or indemnity.


Lessee assumes all risk and liabilities, whether or not covered by insurance,
and shall indemnify and hold Lessor and its assigns (including any Assignee)
harmless of and from any liability, claim, loss, damage or expense (including
reasonable attorneys' fees) for injuries or deaths of persons and for damage to
property, howsoever arising from or incident to the use, operation or storage of
the Equipment, whether such injury or death to person be of agents or employees
of Lessee or be of third persons and whether such damage to property be of
Lessee, or to property of others.


10. MAINTENANCE, REPAIRS, INSTALLATION AND RETURN:
Unless otherwise agreed to by Lessor in writing, Lessee shall, at its expense,
obtain and keep in full effect, throughout the term of this Lease, a contract
from the manufacturer of the Equipment (or another reputable maintenance
organization approved by Lessor) providing for prime shift maintenance service
(as that term is defined by the manufacturer) and will otherwise maintain the
Equipment in good working order and appearance and make all necessary
adjustments and repairs thereto. Lessee will at all times cooperate with Lessor
in allowing the manufacturer or Lessor to control and install all engineering
changes on the Equipment as when determined necessary or desirable by the
manufacturer or Lessor. Upon termination of the Lease, Lessee, at its sole
expense, shall return the Equipment, together with manufacturer's certificate of
authenticity, if provided, to Lessor, or to such other location within the
Continental U.S. designated by Lessor, in good condition and repair excepting
only reasonable wear and tear, and eligible for a manufacturer's standard, full
service maintenance contract. If the Equipment returned is not so eligible,
Lessee shall reimburse Lessor for the cost of qualifying the Equipment for such
maintenance contract eligibility. Lessee shall pack the Equipment to be so
returned in accordance with the manufacturer's guidelines.


If Lessee fails to return the Equipment In accordance with the preceding
paragraph upon the expiration of the Initial Term or any extension thereof,
Lessee shall be obligated to pay to Lessor per diem rent until the Equipment is
returned in addition to all other remedies available to Lessor pursuant to
Section 16 hereunder.


Lessee will provide the required suitable electric current to operate the
Equipment, with all appropriate facilities as specified by the manufacturer.
Lessee will grant access to the Equipment to Lessor, its designee, or the
manufacturer, during normal working hours for inspection, repair, maintenance,
installation or engineering changes, and for any other reasonable purpose.
Lessee shall immediately notify Lessor of all details concerning any accident
arising out of the alleged or apparent improper manufacture, functioning or
operation of the Equipment.


11. ALTERATION AND ATTACHMENTS:
No alterations or attachments to the Equipment shall be made without first
obtaining in each instance the prior written approval of Lessor, which approval
shall not unreasonably be withheld. If, after such written approval has been
obtained, the alterations or attachments interfere with the normal or
satisfactory maintenance, operation or insurability of the Equipment, or any
part thereof, in such manner as to increase the cost of maintenance or insurance
thereof, or create a safety hazard, Lessee will, upon notice from Lessor to that
effect, promptly remove the alterations or attachments and restore the Equipment
to its normal condition. In the case of increased cost of maintenance and
insurance, or either, Lessee shall pay such increase.


12. ASSIGNMENTS:
Lessee may not assign the Lease or any of Lessee's rights hereunder or sublease
any Equipment or its use without the prior written consent of Lessor or any such
assignment or sublease shall be void. Any permitted sublessee or assignee of
Lessee must execute an assumption of this Lease in form and substance acceptable
to Lessor, but no sublease or assignment shall relieve Lessee of any of its
obligations or liabilities under this Lease.


Lessor may assign or transfer this Lease to an assignee or may grant a security
interest in all or part of this Lease, the Equipment and/or sums payable
hereunder as collateral security for any loans or advances made or to be made to
Lessor by a financial institution (such assignee or financial institution,
herein, the "Assignee"), Lessee hereby consents to such assignment, transfer
and/or grant of security interest Lessee, upon receipt of notice of any such
transfer, assignment, or grant to an Assignee and instructions from Lessor,
shall pay all outstanding Monthly Rental Payments and all other sums when due
under this Lease (hereafter, collectively, the 'Payments'), to such Assignee in
the manner specified in said instructions, and Lessee's obligation to make the
Payments to such Assignee shall be absolute and unconditional. Upon notice of
any intended transfer, assignment, or granting of a security interest: (a)
Lessee shall promptly submit to Lessor such documents as may be reasonably
required by the Intended Assignee, in form and substance satisfactory to the
intended Assignee, including, without limitation: (i) A certificate that the
equipment was delivered and accepted; (2) if Lessee Is a corporation, a
certified copy of resolutions adopted by Lessee's Board of Directors authorizing
execution of the Lease; (3) an acknowledgement to the Lessor's transfer,
assignment or granting of a security interest; (4) a UCC Financing Statement;
(b) In the event of any such assignment, transfer, or granting of a security
interest: (1) Lessee shall send copies of any notices which are required
hereunder to be sent to Lessor to the Assignee as well as to Lessor; (2) Lessee
shall not permit the Lease to be amended or any provision thereof to be waived
without the prior written consent of the Assignee; (3) Lessee agrees not to look
to the Assignee to perform any of Lessor's obligations hereunder, (4) Lessee
agrees that Assignee shall be exclusively entitled to all of the rights and
remedies provided to the Lessor under the Lease; (c) no such transfer,
assignment or granting of a security interest by lessor shall relieve Lessor of
any of its obligations hereunder the Lease, or shall limit Lessee's rights to
look to Lessor for the performance for such obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding any assignment, transfer or grant by Lessor, and so long as the
Lessee shall not be in default hereunder, neither Lessor, nor any Assignee,
shall interfere with Lessee's right of quiet enjoyment and use of the Equipment.
In the event that Lessor notifies Lessee of its intention to transfer, assign,
or grant a security interest in all or any part of this Lease, the Equipment
and/or sums payable hereunder, Lessee agrees to execute such documents as may be
reasonably necessary to secure and/or complete such transfer, assignment or
grant.


13. USE OF EQUIPMENT:
The Equipment will be kept by Lessee in its sole possession and control, will at
all times be located at the location stated in the Equipment Schedule, and will
not be removed therefrom, without prior written consent of Lessor, which shall
not be unreasonably withheld. Notwithstanding the preceding sentence, Lessor
shall allow Lessee, in the normal course of Lessee's business, to locate
Equipment at Lessee's customer premises where Lessee has an existing contract
with said customer to provide services and where delivery of such services
requires Equipment to be located at Lessee's customer's premises. Lessee shall
provide to Lessor the address of Equipment located at customer premises as soon
as it is reasonably available and provide updated address should Equipment be
re-located during the Lease. Lessee and Lessee's applicable customers will not
use the Equipment for any purpose other than which it was designed and in
accordance with the manufacturer's specification. Lessee and Lessee's applicable
customers will keep and maintain the Equipment free and clear of all liens,
charges and encumbrances (except any placed thereon by Lessor). This Lease shall
be binding upon, and shall inure to, the benefit of the parties hereto and their
respective successors and assigns.


14. TRANSPORTATION AND INSTALLATION:
The Equipment is to be installed at the location indicated on the Equipment
Schedule.
All transportation, rigging, drayage, and any other charges for the delivery of
the Equipment to Lessee's premises shall be paid by the Lessee, unless indicated
otherwise on the Equipment Schedule. All installation charges shall be paid by
Lessee unless indicated otherwise on the Equipment Schedule. All charges for the
deinstallation shall be paid by Lessee. Transportation, rigging, and drayage
from Lessee's premises at the termination of the Lease shall be arranged for by
Lessor and paid by Lessee.


15. DEFAULT:
Any one of the following events shall constitute an "Event of Default" hereunder
(a) Lessee shall fail to pay when due any installment of rent or other amount
due hereunder (b) Lessee shall fail to observe or perform any other agreement to
be observed or performed by Lessee hereunder; (c) Lessee, any guarantor of the
Lease, or any partner of Lessee if Lessee is a partnership shall cease doing
business as a going concern or make an assignment for the benefit of creditors;
(d) Lessee, any guarantor of the Lease, or any partner of Lessee if Lessee is a
partnership shall voluntarily file, take any action to authorize the filing, or
have filed against it involuntarily, a petition for liquidation, reorganization,
adjustment of debt or similar relief under the federal or state bankruptcy or
insolvency law, (e) a trustee, receiver, or liquidator be appointed for Lessee,
any guarantor of the Lease, or for all or a substantial part of the assets of
Lessee or any guarantor; (f) any individual Lessee or individual guarantor of
the Lease, or partner of Lessee if Lessee Is a partnership, shall die; (g) an
event of default shall occur under any other obligation Lessee or any guarantor
of the Lease owes to Lessor, (h) an event of default by Lessee shall occur under
any agreement involving Lessee's or a guarantor's indebtedness to a lender for
borrowed money; or () Lessee shall have terminated its corporate existence,
consolidated with, merged into, or conveyed or leased substantially all of its
assets as an entity to any person unless:(i) such person executes and delivers
to Lessor an agreement satisfactory in form and substance to Lessor, in its sole
discretion, containing such person's effective assumption and its agreement to
pay, perform, comply with and otherwise be liable for all of Lessee's
obligations having previously arisen, or then or thereafter arising, under the
Lease together with any documents, Agreements investments, certificates,
opinions and filings by Lessor; and (ii) Lessor (and any Assignee) is satisfied
as to the creditworthiness of such person.


16. REMEDIES:
Upon the occurrence of an Event of Default and at any time thereafter, Lessor or
Assignee may exercise from time to time any one or more of the following
remedies: (a) terminate this Lease as to any portion or all of the Equipment;
(b) take immediate possession of any or all of the Equipment; wherever situated,
and for such purpose enter upon any premises without liability for so doing or
requirement to post bond in any legal proceeding; (c) hold, use, lease, sell or
otherwise dispose of any or all of the Equipment in such manner as Lessor in its
sole discretion may decide. With respect to any exercise of its rights to
recover and/or dispose of any Equipment, Lessee acknowledges and agrees that
Lessor shall have no obligation, subject to the requirements of commercial
reasonableness, to clean up or otherwise prepare the Equipment for disposition;
(d) accelerate the due date of all remaining rent payments due hereunder for the
entire remaining Initial Term of this Lease or any amendment thereto, including
any renewal term then in effect, whereupon said amounts shall be immediately due
and payable; (e) recover the sum of: (i) any accrued and unpaid rent, plus (ii)
the present value of all future rentals reserved in this Lease and contracted to
be paid over the unexpired Initial Term of this Lease (or any renewal period
then in effect), discounted at the rate of four percent (4%) per annum; plus
(ill) the anticipated residual value of the Equipment as of the expiration of
this Lease or any renewal thereof discounted at the rate of four percent (4%)
per annum, (iv) any indemnity payment, if then determinable; (v) all reasonable
costs and expenses incurred by Lessor in any repossession, recovery, storage,
repair, sale, re­lease or other disposition of the Equipment, including but not
limited to costs of transportation, possession, storage, refurbishing,
advertising and broker's fees together with all attorney's fees and cost
incurred in connection therewith or otherwise resulting from Lessee's default
(including any incurred at trial, on appeal or any other proceeding) of the
foregoing at the rate of one and one-half (134%) per month ("default interest')
(f) expend such monies as Lessor deems appropriate to cure or mitigate the
effect of the Event of Default, or to protect the Lessor's interest in the
Equipment and this Lease, with all such sums to be immediately reimbursed to
Lessor by Lessee; (g) setoff Lessee's security deposit or any other property of
Lessee held by Lessor against any amount owed by Lessee to Lessor, and (h)
exercise any other remedy permitted by law, equity or any other agreements with
Lessee or any guarantor of this Lease. No remedy given in this paragraph is
intended to be exclusive and each shall be cumulative. No express or implied
waiver by Lessor of any Event of Default shall constitute a waiver of any
subsequent Event of Default.
 
 
4

--------------------------------------------------------------------------------

 

17. REPRESENTATIONS AND WARRANTIES BY LESSEE:
Lessee represents and warrants to Lessor that: (a) the Lease constitutes the
Lessee's legal, valid and binding obligation and is enforceable against Lessee
in accordance with its terms; (b) Lessee's entry into and performance under the
Lease will not result in any breach, default or violation under Lessee's charter
documents (articles of incorporation and bylaws in the case of a corporation or
partnership agreement in the case of a partnership or articles of organization
and operating agreement in the case of a limited liability company) or any other
agreement to which Lessee is a party or to which it or its property is subject;
(c) there are no suits or proceedings pending or threatened before any court,
government agency or arbitrator which, if determined adversely to Lessee, would
have a material adverse effect on its financial condition or ability to perform
its obligations under the Lease; (d) that any financial statements or other
information which Lessee has furnished Lessor concerning the business or
condition of Lessee was true, correct and complete at the time furnished or as
of the date of such financial statements; (e) the Equipment shall remain
personal property; with respect to any Equipment that is the subject of any sale
and leaseback transaction pursuant hereto, Lessee has good title to, rights in,
and/or power to transfer all of the same. The Equipment is removable from and is
not essential to the premises upon which it is located regardless of its
attachment to realty, and Lessee agrees to take such action at its expense as
may be necessary to prevent any third party from acquiring any interest in the
Equipment as a result of its attachment to realty with respect to all of the
Equipment leased hereto.


18. GENERAL:
A. The Equipment remains the personal property of Lessor and may be removed at
any time, without notice, after termination of this Lease. The Equipment is
removable from and is not essential to the premises at which the Equipment is
located.


B. At Lessor's request, Lessee shall affix to the Equipment and each unit or
element thereof, in a prominent place, appropriate tags, decals, or plates
stating that the Equipment is owned by Lessor, and Lessee shall not cause or
permit any such tags, decals, or plates to be removed, defaced or covered in any
way.


C. Each Equipment Schedule (and this Master Equipment Lease to the extent
incorporated therein), shall constitute the entire agreement between Lessor and
Lessee with respect to the lease of the Equipment described in each Equipment
Schedule. No waiver, consent, modification or change of terms of this Lease
shall bind either party, including Lessor's Assignee, unless in writing and
signed by an officer of the waiving party, and then such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.


D. Each Equipment Schedule shall be executed in counterparts. Only that
counterpart of an Equipment Schedule marked 'Secured Party's Original" (together
with a copy of this Master Equipment Lease) shall constitute 'chattel paper'
under the UCC and be effective to transfer Lessor's rights therein and all other
counterparts of such Equipment Schedule have been marked to indicate that they
are not the 'Secured Party's Original.'


E. All notices and other communications hereunder shall be in writing and shall
be transmitted by hand, overnight courier, United States first class mail or
certified mail (return receipt requested), postage prepaid. Such notices and
other communications shall be addressed to the respective party at the address
set forth above or at such other address as any party may from time to time
designate by notice duly given in accordance with this section. Notices shall be
deemed received on the earlier of (i) three days after deposit, postage prepaid,
in the United States mail, if sent by United States first class, certified, or
registered mail; (ii) the next day after delivery to an overnight courier,
expenses prepaid, or (iii) the date of actual delivery if delivered by hand.


F. Any provision hereof prohibited by, or unlawful or unenforceable under, any
applicable law of any jurisdiction shall, at the sole option of the Lessor, be
ineffective as to such jurisdiction without invalidating the remaining
provisions of this Lease; provided, however, that where the provisions of any
such applicable law may be waived, they are hereby waived by Lessee to the full
extent permitted by law, and this shall be deemed to be a valid and binding
Lease enforceable in accordance with its terms.


H. TITLE:
Title to the Equipment shall at all times remain with Lessor and Lessee shall
protect and defend the title of Lessor and keep it free of all claims and liens
other than those of Lessee hereunder or created by Lessor. If the Lease shall be
construed by a court to be a lease 'intended as security' and not a "true"
lease, then Lessee, to secure all of Lessee's payment and performance
obligations under the Lease, hereby grants to Lessor a first priority security
interest in the Equipment and any and all insurance or other proceeds of the
property and other collateral to which a security interest is granted.


I. This Lease shall be binding upon and inure to the benefit of Lessor and
Lessee and their respective successors, assigns and permitted sublessees
(subject, with respect to Lessee, to the provisions of Section 12 setting forth
restrictions on Lessee's ability to assign this Lease or sublease the
Equipment).


J. Lessee hereby authorizes Lessor to execute and/or file against Lessee in any
public filing office deemed advisable by Lessor, any and all UCC financing
statements (and amendments thereto) describing the Equipment and this Lease, and
Lessee further irrevocably appoints Lessor as Lessee's attorney in fact to
execute and/or file any and all such UCC financing statements (and amendments
thereto) as Lessor considers advisable.


The filing of UCC Financing Statements against Lessee is precautionary and shall
not be evidence that the Lease is intended as security.


K. Notwithstanding any other provisions of this Lease Agreement to the contrary,
Lessee agrees, following the execution of the Lease by Lessee, to provide to
Lessor at Lessor's demand, from time to time, any and all information reasonably
required to establish Lessee's creditworthiness, including, but not limited to,
financial statements and profit and loss statements, for the current period and
for the proceeding three fiscal years. Lessor agrees that such information shall
be kept confidential.
 
 
5

--------------------------------------------------------------------------------

 
 
During the term of the Lease, as an additional condition of Lessee's
performance, Lessee agrees to provide financial statements to Lessor within a
reasonable period following the end of Lessee's fiscal year.


Lessee and Lessor do each hereby warrant and represent that their respective
signatories whose signatures appear below have been and are on the date of this
Lease duly authorized by all necessary and appropriate action to execute this
Lease.


L. This Lease shall be governed by the laws of the State of Minnesota (without
giving effect to principles of conflicts of law thereof). Lessee hereby: (i)
irrevocably submits to the jurisdiction of any state or federal court located in
Minnesota, over any action or proceeding to enforce or defend any matter arising
from or related to this Lease; (ii) Irrevocably waives, to the fullest extent
Lessee may effectively do so, the defense of an inconvenient forum to the
maintenance of any such action or proceeding; and (iii) agrees that a final
judgment In any such action or proceeding shall be conclusive and may be
enforced in any other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this paragraph shall affect or impair
Lessor's right to serve legal process in any manner permitted by law or Lessor's
right to bring any action or proceeding against Lessee or its property in the
courts of any other jurisdiction.


M. LESSEE AND LESSOR HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS
ARISING OUT OF THIS LEASE OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION
HEREWITH.


IN WITNESS WHEREOF, Lessor and Lessee have executed this Master Equipment Lease
on the dates specified below. This Master Equipment Lease shall not become
effective until accepted by Lessor, as evidenced by the signature below.



LESSEE:
NTN Buzztime, Inc.
 
ACCEPTED:
 
 
 
LESSOR: DATA SALES CO., INC.
       
 
          By:
/s/ Kendra Berg
  /s/
Paul C. Breckner
Title:
CFO
  Title:
President/CEO
Date:
10/1/09
  Date:
9/29/09



 
6

--------------------------------------------------------------------------------

 


[datasales.jpg]

3450 west burnsville parkway
burnsville, minnesota 55337
952-890-8838 • fax 952-890-8917


MINIMUM CASUALTY VALUE
FOR ALL EQUIPMENT SCHEDULES
To
MASTER LEASE 3-10125 AGREEMENT DATED 9/29/09
Between data sales co., Inc. ("Lessor")
And                 NTN Buzztime Inc.              ("Lessee")


Pursuant to Article 8B (ii) of the Master Lease Agreement, the Minimum Casualty
Value payable with respect to any item of Equipment in the above referenced
Equipment Schedule will be the percent of Lessor's Acquisition Cost of such item
set forth opposite the Monthly Rental Payment number due on the date such
Minimum Casualty Value is payable.


Payment of the Minimum Casualty Value will be in addition to the then due
Monthly Rental Payment for the Equipment.


On Due Date of
Monthly Rental
Payment No.
Percentage of the
Acquisition Cost
Of the Equipment
On Due Date of
Monthly Rental
Payment No.
Percentage of
The Acquisition
Cost of Equipment
1
110%
25
60%
2
110%
26
60%
3
110%
27
60%
4
110%
28
60%
5
110%
29
60%
6
110%
30
60%
7
100%
31
50%
8
100%
32
50%
9
100%
33
50%
10
100%
34
50%
11
100%
35
50%
12
100%
36
50%
13
80%
37
40%
14
80%
38
40%
15
80%
39
40%
16
80%
40
40%
17
70%
41
35%
18
70%
42
35%
19
70%
43
35%
20
70%
44
35%
21
70%
45
35%
22
70%
46
35%
23
70%
47
35%
24
70%
48
35%

 



LESSEE:
NTN Buzztime, Inc.
 
LESSOR: DATA SALES CO., INC.
          By:
/s/ Kendra Berg
  By:
Paul C. Breckner
Title:
CFO
  Title:
President/CEO
Date:
10/5/09
  Date:
9/29/09

 
 
7

--------------------------------------------------------------------------------

 